Case 19-80041-jw            Doc 39      Filed 10/01/19 Entered 10/01/19 15:02:08                     Desc Main
                                        Document      Page 1 of 16



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

In re:

BOOKER T. LITTLE, JR.                                      Case No. 16-00707-JW
                                                           Chapter 13
                           Debtor

BOOKER T. LITTLE, JR.

                                  Plaintiff,

v.
                                                                Adv. Case No. 19-80041-JW
CAREER EDUCATION CORPORATION,
A/K/A CEC and COLORADO
TECHNICAL UNIVERSITY, INC.
                    Defendants.


    REPLY IN SUPPORT OF JOINT MOTION TO DISMISS, ALTERNATIVELY, JOINT
                     MOTION TO COMPEL ARBITRATION

         Defendants Career Education Corporation (“CEC”) and Colorado Technical University,

Inc. (“CTU”) (for simplicity, CEC and CTU will be collectively referred to as “CEC”), by and

through counsel, submit this Reply in Support of Joint Motion to Dismiss, Alternatively, Joint

Motion to Compel Arbitration (the “Reply”),1 and request that this Court dismiss the Complaint2

with prejudice or compel arbitration.

                                               INTRODUCTION

         Plaintiff’s Opposition (defined below) is full of “assertions,” but those assertions are

contrary to the case law or even Plaintiff’s Complaint. Nowhere in Plaintiff’s Opposition does

Plaintiff deny CEC’s statements that Plaintiff last attended CEC in May 2006—because he

cannot. Instead, Plaintiff argues he didn’t become subjectively aware of a potential cause of

1
 All defined terms used in the Brief in Support of Joint Motion to Dismiss, Alternatively, Joint Motion to Compel
Arbitration shall have the same meaning as used in this Reply.



                                                  Page 1 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw            Doc 39      Filed 10/01/19 Entered 10/01/19 15:02:08                     Desc Main
                                        Document      Page 2 of 16



action against CEC until much later. This argument has been soundly rejected by South Carolina

courts.

          Plaintiff’s tardy amendment of his schedules does not weigh against the application of

judicial estopppel because plaintiff did not amend his schedules until a month after filing this suit

(even assuming the amendment contained sufficient disclosure).

          Plaintiff, in arguing his Complaint state claims, asks this Court to either disregard South

Carolina state law or to find additional allegations that exist nowhere in the Complaint.

          Finally, with respect to arbitration provision, Plaintiff mainly argues it is unenforceable

because he did not physically sign the document. Electronic signatures have been valid in South

Carolina since at least 2004.

          Nothing in Plaintiff’s Opposition should dissuade this Court from granting the Joint

Motion to Dismiss or alternatively the Joint Motion to Compel Arbitration.

            I.     Plaintiff’s subjective knowledge of potential claims is not the standard to
                   trigger the statute of limitations.

          Plaintiff has failed to timely assert his state law claims. As Plaintiff concedes, all his

claims are governed by a three year statute of limitations and that the “discovery rule” governs

the triggering of statutes. The discovery rule is an objective test that is triggered when a person

of common knowledge and experience would be on notice that some right has been invaded or

that some claim might exist. Under the discovery rule, “whether the particular plaintiff actually

knew he had a claim is not the test.” Rumpf v. Massachusetts Mut. Life Ins. Co. 593 S.E.2d

183, 187 (S.C. Ct. App. 2004) (emphasis added).3 “Rather, courts must decide whether the


3
 For additional authority that a plaintiff’s actual knowledge is irrelevant, see Young v. S.C. Dept. of Corrections,
511 S.E.2d 413, 416 (S.C. Ct. App. 1999); Bayle v. S.C. Dept. of Transp., 542 S.E.2d 736, 740 (S.C. Ct. App. 2001);
Poly-Med, Inc. v. Novus Sci. Pte. Ltd, 330 F. Supp. 3d 1067, 1073 (D.S.C. 2018), supplemented sub nom. Poly-Med,
Inc. v. Novus Sci. Pte. Ltd., 2018 WL 4279443 (D.S.C. Aug. 31, 2018).


                                                   Page 2 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw             Doc 39       Filed 10/01/19 Entered 10/01/19 15:02:08                        Desc Main
                                          Document      Page 3 of 16



circumstances of the case would put a person of common knowledge and experience on notice

that some right of his has been invaded, or that some claim against another party might exist.”

Id. (recognizing standard is an objective one, and not a subjective test) (emphasis added). “[T]he

statute [of limitations] is not delayed until the injured party seeks advice of counsel or develops a

full-blown theory of recovery; instead, reasonable diligence requires a plaintiff to act with some

promptness.” Kelley v. Logan, Jolley, & Smith, LLP, 682 S.E.2d 1, 4–5 (S.C. Ct. App. 2009)

(internal citation and quotation marks omitted); Brown v. Goodman Mfg. Co., L.P., 2015 WL

1006319, at *7 (D.S.C. Mar. 5, 2015).

         Plaintiff repeatedly argues in his Brief in Opposition of Joint Motion to Dismiss,

Alternatively, Joint Motion to Compel Arbitration (the “Opposition”) that his causes of action

did not accrue until he personally learned of a settlement agreement between CEC and states’

attorneys general in 2018-2019.4 Plaintiff argues in his Opposition that his cause of action arose

only when he actually knew of his claims—contrary to the explicit statements of the authority

above. Moreover, as alleged in the Complaint, Plaintiff was unsatisfied with the classes he

attended and his enrollment experience. See Complaint ¶¶ 161, 162, 164, 165, 166. Those

allegations, taken on their face, would place an ordinary person on notice of a potential claim.

Accordingly, all applicable statutes of limitation expired no later than May 9, 2009, three years

after Plaintiff’s last date of attendance. Waiting over a decade after the statute of limitations

expired, should never be considered reasonable diligence.5




4
  Plaintiff attaches a copy of an “Assurance of Voluntary Compliance.” That document states “Nothing contained
herein shall constitute or may be construed as an admission by CEC of any liability or wrongdoing.” pg. 3.
Additionally that document is not admissible in any action or proceeding brought by parties other than the signatory
attorneys general. pg. 21
5
  Because Plaintiff conceded that all claims are subject to a three year statute of limitations, the parties’ briefing on
laches is no longer at issue.

                                                     Page 3 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw           Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08             Desc Main
                                     Document      Page 4 of 16



           II.     Plaintiff fails to adequately address his failure to schedule a claim against
                   CEC before filing this suit.

          Even assuming Plaintiff’s generic mention of a claim against CEC in paragraph 34 on his

Amended Schedule A/B is sufficient disclosure, Plaintiff does not address that this Amended

Schedule was filed over a month after Plaintiff filed suit against CEC. However, at the same

time Plaintiff made the purported disclosure in paragraph 34, he answered “no” to the following

question “Claims against third parties, whether or not you have filed a lawsuit or made a demand

for payment.” Amended Schedule A/B, Paragraph 33.

          Plaintiff claims he did not “know” about claims against CEC until the AG Settlement

until late 2018 or early 2019. Assuming that Plaintiff’s subjective knowledge was the applicable

standard, this does not excuse Plaintiff’s delay in adding a claim to his schedules. Accepting

Plaintiff’s argument, plaintiff should have amended his schedules as soon as he “knew” his

claims.

          Plaintiff’s actions demonstrate that he is “playing fast and loose” with the judicial system,

which is precisely what judicial estoppel is designed to prevent. See Allen v. Zurich Ins. Co., 667

F.2d 1162, 1166 (4th Cir.1982). Accordingly the Court should find Plaintiff’s claims barred by

judicial estoppel.

          III.     Plaintiff’s arguments do not show that the Complaint states any cause of
                   action against CEC.

          Plaintiff’s Opposition advances arguments that are not supported by the case law and that

are not supported within the four corners of the Complaint.

              a. Plaintiff fails to point to another provision of the bankruptcy code in order to
                 invoke 11 U.S.C. § 105 as a cause of action.

          As Plaintiff’s own cited case law makes clear, § 105 may be invoked only “to preserve a

right elsewhere provided in the [Bankruptcy] Code.” In re Watson, 10-1292, 2010 WL 4496837,


                                              Page 4 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw          Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08              Desc Main
                                    Document      Page 5 of 16



at *2 (Bankr. N.D.W. Va. Nov. 1, 2010). Plaintiff argues that In re Watson provides support for

Plaintiff’s invocation of an unlimited contempt power under § 105. It does not. In In re Watson,

the plaintiff brought a complaint alleging violations of § 105 for the filing of a fraudulent proof

of claim. Id. That court found the “right[s] elsewhere provided in the Code” to be located at 11

U.S.C. §§ 501, 502 and Fed. R. Bankr. P. 3001. Id. at *3. Here, Plaintiff cites no provision of the

Bankruptcy Code that CEC allegedly violated and CEC has not filed a proof of claim in this

case, which could be deemed fraudulent. Accordingly, no basis for contempt under § 105 exists.

              b. Plaintiff cannot discharge a non-existent debt.

         As acknowledged by Plaintiff, CEC does not, and has never had a loan with Plaintiff.

Plaintiff’s sole remaining student loan has been discharged by Navient. SOMF #14. Plaintiff’s

admission requires a dismissal of Count 2.

              c. Universities do not owe general duties to its students found outside their
                 contracts.

         Plaintiff argues that the cases cited by CEC are distinguishable. However, Plaintiff

misconstrues the holding of the key South Carolina Supreme Court case of Hendricks v. Clemson

Univ., 353 S.C. 449, 457-58 (S.C. 2003). Plaintiff states the holding of Hendricks that the court

only found a lack of fiduciary duty. That is incorrect. Hendricks also found that Clemson

University did not owe a duty of care under negligence theories as well. Id. at 458. This holding

not only applies to “negligent teaching claims,” but also school advisors and other officials. Id.

Therefore, Plaintiff’s attempts to recast his claim as one for negligent advising also fail.

Plaintiff also attempts to argue that his claim actually is one for failure to perform a service at all.

This allegation is belied by the allegations in his Complaint, where Plaintiff admits that he

attended the classes for a semester and a half. See Complaint ¶ 161, 166, 178.




                                             Page 5 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw          Doc 39   Filed 10/01/19 Entered 10/01/19 15:02:08            Desc Main
                                   Document      Page 6 of 16



         Alternatively, Plaintiff argues that a duty arose by contract. This argument is plainly

barred by the economic loss rule as shown in the Brief and as further addressed below. Plaintiff

also asserts he is a third party beneficiary of CEC’s professors’ contracts.       This outlandish

allegation is nowhere in his Complaint and is asserted for the first time in the Opposition. For

support for this argument, Plaintiff cites cases dealing with the beneficiary in a will and the

drafting lawyer and a homeowner’s relation to a contract between a county and city. As those

cases show, the agreement itself must intend to benefit a third party: Touchberry v. City of

Florence, 367 S.E.2d 149, 150 (S.C. 1988) (“The language of the agreement here clearly shows

that the contracting parties intended for the agreement to be enforceable by residents of the

MSA”); Fabian v. Lindsay, 765 S.E.2d 132, 140 (S.C. 2014) (“This intent in estate planning is

directly and inescapably for the benefit of the third-party beneficiaries.”). Plaintiff does not

allege in his Complaint (nor could he) what provisions in CEC’s contracts with its professors

were intended to benefit Plaintiff. CEC’s contracts with its professors are two party agreements

between CEC and those professors alone.

         Finally, Plaintiff argues that this Court, for the first time, should recognize a duty owed

by CEC generally to students under South Carolina law. This request is directly foreclosed by

Hendricks and would contravene the settled principles of federalism and those announced in Erie

Railroad Co. v. Tompkins, 304 U.S. 64 (1938) that a federal court applies state law as it finds it

and does not create state law. See Kerr v. Marshall U. Bd. of Governors, 824 F.3d 62, 74 (4th

Cir. 2016) (“Under the familiar Erie doctrine, [courts] apply state substantive law . . . when

reviewing state-law claims.”); Johnson v. First Nat. Bank of Montevideo, Minn., 719 F.2d 270,

274 (8th Cir. 1983) (“…a bankruptcy court may not exercise its equitable powers to create

substantive rights which do not exist under state law.”).



                                            Page 6 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw          Doc 39      Filed 10/01/19 Entered 10/01/19 15:02:08          Desc Main
                                      Document      Page 7 of 16



              d. The Economic Loss Rule does not apply only to product liability actions.

         Plaintiff asserts that the economic loss rule applies only to product liability cases.

Nowhere is that argument supported by any authority cited by Plaintiff and Plaintiff does not cite

any authority for that proposition.

         Plaintiff may not recover economic damages in tort for duties governed by a contract.

Plaintiff admits that he and CEC were parties to a contract: “The Plaintiff and [CEC] entered into

a valid contract . . .” Complaint ¶ 279.

         The case, Kennedy v. Columbia Lumber & Mfg. Co., Inc. 384 S.E.2d 730 (1989), does

not help Plaintiff’s argument. Kennedy requires the existence of a legal duty outside of a

contract to preclude the application of the economic loss rule: “The economic loss rule will still

apply where duties are created solely by contract.” Id. at 737. CEC does not owe a duty to

Plaintiff outside of the terms of the Enrollment Agreement. The South Carolina Supreme Court

has made clear that the economic loss rule generally applies to any tort when the duty to the

plaintiff arises solely under a contract. See Tommy L. Griffin Plumbing & Heating Co. v.

Jordan, Jones & Goulding, Inc., 463 S.E.2d 85, 88 (S.C. 1995) (discussing doctrine in context of

service contract).

              e. Plaintiff’s rephrasing of his breach of contract allegations are contradicted
                 by the Complaint.

         Plaintiff again attempts to recast his breach of contract allegations (in order to state a

claim within existing case law) as the failure to provide “any educational services at all.” As

shown in Section I, this is contradicted by the allegations in the Complaint where he admits he

attended CEC for approximately a semester and a half.             Plaintiff additionally claims he

“specifically pointed to specific contract provisions to sufficiently support his claim for breach of

contract.” Opposition, pg. 33. Plaintiff makes this statement without citing a single provision


                                             Page 7 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw              Doc 39       Filed 10/01/19 Entered 10/01/19 15:02:08                Desc Main
                                           Document      Page 8 of 16



violated by CEC in the Enrollment Agreement. Plaintiff alternatively asks for leave to replead to

include allegations in “catalogues, bulletins, circulars, and regulations” based upon California

state case law.6 Plaintiff’s case law is not applicable because Plaintiff’s Enrollment Agreement

contains a broad integration clause:

       14. Entire Agreement: This Enrollment Agreement constitutes the entire agreement
between [Plaintiff] and [CEC] concerning all aspects of the education and training the [Plaintiff]
will be provided by the [CEC]. By signing this agreement, the Student agrees that no binding
promises, representations or statements have been made to the [Plaintiff] by [CEC] or any
employee of [CEC] regarding any aspect of the education and training the [Plaintiff] will receive
from the [CEC] that are not set forth in writing in this Enrollment Agreement. . . .

           Section 14, Enrollment Agreement.

           So even if this Court were to apply California law, the contract here would dictate a

different result.

                f. Plaintiff accepted a benefit from CEC and cannot prevail under unjust
                   enrichment.

           CEC did not receive a gratuitous benefit from Plaintiff and accordingly is not “unjustly

enriched.” Plaintiff’s argument regarding unjust enrichment ignores that Plaintiff did attend

classes at CEC. There is no gratuitous benefit to be returned. Plaintiff and CEC contracted to

provide educational services, which Plaintiff accepted and CEC provided.                        Plaintiff is not

entitled to a “refund” of the services for which he contracted.

                g. Plaintiff’s conduct, not CEC’s, is the relevant inquiry under the doctrine of
                   unclean hands.

           Plaintiff’s argument against the application of the doctrine of unclean hands points the

finger at his allegations related to CEC—points which are irrelevant to the application of the

doctrine of unclean hands as to Plaintiff. Plaintiff at the very least knew of the existence of a

claim in late 2018, and early 2019, but did not amend his schedules until after filing suit against


6
    Plaintiff cites Zumbrun v. University of Southern California, 25 Cal.App.3d 1, 10 (1972).

                                                     Page 8 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw           Doc 39      Filed 10/01/19 Entered 10/01/19 15:02:08                    Desc Main
                                       Document      Page 9 of 16



CEC even though Plaintiff filed his bankruptcy petition in 2016. That is inequitable conduct and

as a result CEC has been forced to defend a suit, without any prior notice, from a student whose

attendance ended more than a decade ago.

              h. Plaintiff fails to connect the unfair trade practices allegedly performed by
                 CEC to himself.

         Plaintiff’s asserted laundry list of unfair trade practices unconnected with any activity by

the Plaintiff is insufficient to state a claim.        Plaintiff’s Opposition misses the point of CEC’s

argument. Plaintiff lists a litany of things he may consider “unfair trade practices,” but fails to

allege in the Complaint how any of those alleged actions were connected to Plaintiff or caused

harm to Plaintiff. There is no connection between CEC’s alleged unfair trade practices and their

effect on Plaintiff.

          IV.      The arbitration provision is enforceable and electronic signatures are valid
                   signatures.

         Plaintiff’s main argument against applying the arbitration clause is that plaintiff did not

“physically sign” the Enrollment Agreement, and that the electronic signature of plaintiff is

insufficient. This kind of argument is precluded by South Carolina’s adoption of the Uniform

Electronic Transactions Act (“UETA”) S.C. Code §§ 26-6-10, et seq.7 UETA applies when

parties agree to conduct transactions based by electronic means, which is determined from the

context and surrounding circumstances, including the conduct of the parties. S.C. Code Ann. §

26-6-50.        Plaintiff enrolled in an online-only program at CEC, specifically a software

engineering program at “Colorado Technical University Online.” Plaintiff and CEC’s entire

course of conduct occurred through electronic means. See Dalos v. Novaheadinc, 2008 WL

4182996, at *4 (Ariz. App. 1st Div. Mar. 18, 2008) (Finding in its case “it would be anomalous


7
 UETA is a uniform state law consistent with the federal E-SIGN statute, 15 U.S.C. § 7001, which also precludes
Plaintiff’s argument.

                                                  Page 9 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw              Doc 39      Filed 10/01/19 Entered 10/01/19 15:02:08                     Desc Main
                                         Document      Page 10 of 16



to suggest that . . . employees of a software company, did not consent to using e-mail” and

finding the parties agreed to conduct transactions electronically.”) (unpublished). Additionally,

the Enrollment Agreement contained an electronic signature consent provision. Section 15

Enrollment Agreement.              The affidavit of Dave Czeszewski, attached as Exhibit A and

incorporated herein, describes the process in which a CTU student signs an Enrollment

Agreement electronically. UETA is applicable to Plaintiff’s and CEC’s agreement.

           UETA adopts a broad view of the enforceability of electronic signatures in contracts:

           (A) A record or signature must not be denied legal effect or enforceability solely because

it is in electronic form.

           (B) A contract must not be denied legal effect or enforceability solely because an

electronic record is used in its formation.

           (C) An electronic record satisfies a law requiring a record to be in writing.

           (D) An electronic signature satisfies a law requiring a signature.

S.C. Code Ann. § 26-6-70.8

           Plaintiff electronically signed the Enrollment Agreement and that signature is valid under

UETA.

           Plaintiff also argues that the Enrollment Agreement is not enforceable because Plaintiff

states the Enrollment Agreement was not returned to the admissions office. It is not clear on

what basis Plaintiff makes this assertion.               A representative of CEC signed the Enrollment

Agreement one day after Plaintiff signed it, which necessarily means the agreement was signed

and returned to CEC. Plaintiff’s assertion that the Enrollment Agreement is a simply form

document, is contradicted by Affidavit of Colleen Wilson (attached to the Brief), which attests

the document is Plaintiff’s Enrollment Agreement—a document which bears his name. Unlike
8
    UETA has a similar provision stating electronic signatures shall be admissible in evidence. S.C. Code § 26-6-130.

                                                    Page 10 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw             Doc 39       Filed 10/01/19 Entered 10/01/19 15:02:08                       Desc Main
                                         Document      Page 11 of 16



CEC, Plaintiff has not submitted an affidavit to support his arguments in the Opposition related

to the arbitration provision.

              a. The arbitration provision does not violate the Servicemembers Civil Relief
                 Act.

         Plaintiff alleges that somehow the arbitration provision violates the “spirit” of the

Servicemembers Civil Relief Act (“SCRA”).9 No provision of the SCRA prohibits arbitration

agreements. The SCRA caps the interest rate of service members and provides protections

against default judgments, foreclosures, installment contracts and repossessions, residential lease

terminations, and enforcement of storage liens. See 50 U.S.C. §§ 3931, -37, -52, -53, -55, -58.

There is no basis under SCRA, and Plaintiff does not cite a single provision of the statute, to

invalidate an arbitration provision.

              b. The arbitration provision provides for the resolution before a neutral forum
                 and is not “unconscionable.”

         Plaintiff advances several arguments that the arbitration provision is unenforceable

because it is unconscionable. None have merit. Plaintiff first argues that Colorado is an

unreasonable location—despite the fact Plaintiff agreed to attend a Colorado university. Choice

of forum clauses are presumptively valid. Allen v. Lloyd's of London, 94 F.3d 923, 928 (4th Cir.

1996). Given that Plaintiff was attending a Colorado university, Colorado is a reasonable choice

of forum.

         Plaintiff also argues that the agreement is unconscionable under South Carolina state

arbitration law. Plaintiff’s Enrollment Agreement is an interstate agreement affecting commerce

that explicitly adopts the Federal Arbitration Act (“FAA”) as the governing law. Section 11,

Enrollment Agreement. The FAA pre-empts state laws which “require a judicial forum for the


9
 Plaintiff refers to the “Sailors and Relief Act.” Presumably Plaintiff was referring to the Soldiers’ and Sailors’
Relief Act, which was amended and renamed by the SCRA in 2003.

                                                    Page 11 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw            Doc 39       Filed 10/01/19 Entered 10/01/19 15:02:08                      Desc Main
                                        Document      Page 12 of 16



resolution of claims which the contracting parties agreed to resolve by arbitration.”

Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior U., 489 U.S. 468, 478 (1989).

As shown in the Brief, the arbitration provision delegated the threshold inquiry of arbitrability to

the arbitrator. The enforceability of the arbitration provision is accordingly governed by federal

law as outlined in the Brief. See Glass v. Kidder Peabody & Co., 114 F.3d 446, 452 (4th Cir.

1997). Plaintiff’s enforceability argument revolves solely around South Carolina state arbitration

law, which is not the applicable law here.

         As recognized by the Fourth Circuit, when examining the enforceability of an arbitration

provision, a court looks solely to the arbitration provision, and not the contract as a whole. See

Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 938 (4th Cir. 1999). Therefore, the Court should

disregard any of Plaintiff’s arguments that do not reference the arbitration provision itself.

         Unlike the situation in Hooters, where the employer created its own skewed arbitration

rules, the arbitration provisions calls for arbitration under a fair and neutral process under the

rules of the American Association of Arbitrators (“AAA”).10 The AAA is recognized as a fair

neutral forum in this district. See Green v. Rent-A-Ctr. E., Inc., 2015 WL 8907452, at *4 (D.S.C.

Nov. 24, 2015) (compelling arbitration under the AAA rules), report and recommendation

adopted sub nom. Green, 2015 WL 8967318 (D.S.C. Dec. 15, 2015).

         Plaintiff additionally argues generally that he had unequal bargaining power and the

terms were not sufficiently conspicuous. These arguments were raised and rejected in Green and

accordingly are not valid arguments to void an arbitration provision in this district.

         None of Plaintiff’s arguments provide a basis to void the arbitration provision.

Accordingly, the arbitration provision is enforceable.


10
  In Hooters, an AAA official testified for the defendant that the procedures created by the plaintiff were so one-
sided that the AAA would refuse to arbitrate under those rules.

                                                   Page 12 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw           Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08             Desc Main
                                    Document      Page 13 of 16




           V.      Plaintiff’s exhibits are irrelevant and are not admissible.

         Plaintiff filed four unmarked exhibits contemporaneously with his Opposition. Those

exhibits are inadmissible and entirely irrelevant to Plaintiff’s claims. Plaintiff additionally fails

to authenticate or lay the foundation for those exhibits, only sporadically referring to them

throughout the Opposition without identifying their relevance. As noted in footnote four, the

Assurance of Voluntary Compliance, does not contain a single admission by CEC and, by its

terms, is not admissible in this proceeding. Moreover, the Assurance of Voluntary Compliance

pertains to alleged conduct that occurred after Plaintiff’s attendance at CEC. Plaintiff also

attaches a press release, but does not describe the reason for its filing. This document contains

multiple levels of hearsay and generally refers to the Assurance of Voluntary Compliance, which

is inadmissible.

         Plaintiff additionally attaches an excerpt of what CEC believes to be from a Senate

Committee Report. This document is also irrelevant to Plaintiff’s claims and contains up to three

layers of hearsay.

         Plaintiff has also filed, separately from the three documents mentioned above, an

unpublished Fourth Circuit opinion, which states it is not binding precedent. That opinion

merely states the applicable legal standard for unconscionability under West Virginia law and

affirmed a district court finding of unconscionability. The opinion does not even state or

describe the terms of the provision, and briefly affirmed after “thoroughly review[ing] the

record.” Accordingly the opinion is not instructive to the issues in this case.

         The Court should disregard Plaintiff’s exhibits and not afford them any weight.




                                             Page 13 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw          Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08          Desc Main
                                   Document      Page 14 of 16



                                        CONCLUSION

         For the reasons set forth above, CEC respectfully requests that the Court dismiss

Plaintiff’s Complaint against CEC with prejudice, or alternatively, if the Court finds Plaintiff’s

Complaint states a cause of action, enter an order compelling Plaintiff to arbitrate his claims and

dismissing, or alternatively, staying this action, and award CEC such other and further relief as

the Court deems just and proper.




                                           Page 14 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw          Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08     Desc Main
                                   Document      Page 15 of 16



Dated: October 1, 2019                      Respectfully submitted,

                                            NELSON MULLINS RILEY & SCARBOROUGH
                                            LLP

                                            By: /s/George B. Cauthen
                                            George B. Cauthen
                                            Federal Bar No. 00081
                                            E-Mail: george.cauthen@nelsonmullins.com
                                            Graham S. Mitchell
                                            Federal Bar No. 11763
                                            E-Mail: graham.mitchell@nelsonmullins.com
                                            1320 Main Street, 17th Floor
                                            Post Office Box 11070 (29211)
                                            Columbia, SC 29201
                                            (803) 799-2000

                                            HUSCH BLACKWELL LLP

                                            Martin M. Loring             MO. Bar #29712
                                            John J. Cruciani             MO. Bar #43073
                                            Ross H. DeLong               MO. Bar #70022
                                            4801 Main Street, Suite 1000
                                            Kansas City, MO 64112
                                            Telephone: (816) 983-8000
                                            Fax: (816) 983-8080
                                            martin.loring@huschblackwell.com
                                            john.cruciani@huschblackwell.com
                                            ross.delong@huschblackwell.com

                                            Attorneys for Career Education Corporation and
                                            Colorado Technical University, Inc.




                                          Page 15 of 16
DocID: 4828-8613-3415.2
Case 19-80041-jw   Doc 39    Filed 10/01/19 Entered 10/01/19 15:02:08   Desc Main
                            Document      Page 16 of 16
